Citation Nr: 1134663	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  08-08 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for erectile dysfunction, to include as due to service-connected diabetes mellitus and/or service-connected peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Cleveland, Ohio.  

This matter was previously before the Board in May 2009, when the Board denied the Veteran's claim.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in July 2010, the Court vacated the Board's May 2009 decision and remanded the case to the Board for development consistent with a Joint Motion for Remand (JMR).  The matter was again before the Board in October 2010, when the Board remanded it.  It has now returned to the Board for further appellate consideration. 


FINDINGS OF FACT

1.  The Veteran is service-connected for diabetes mellitus effective from March 2004.

2.  The earliest clinical evidence of reports of erectile dysfunction is in May 2007.

3.  There has been no demonstration by competent medical,  nor competent and credible lay, evidence of record, that the Veteran's erectile dysfunction was incurred in active service or caused by service-connected diabetes mellitus.
 
4.  There is an approximate balance of positive and negative evidence as to whether the Veteran's current erectile dysfunction is aggravated by his service-connected diabetes mellitus.



CONCLUSION OF LAW

Erectile dysfunction is aggravated by service-connected diabetes mellitus. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (in effect prior to October 10, 2006, 2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, it will assist in substantiating or that is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In correspondence dated in August 2006, VA informed the appellant of what evidence was required to substantiate his claim, of his and VA's respective duties for obtaining evidence, and of the criteria for a disability rating and effective date  in the event of award of the benefit sought, as required by the Court in Dingess/Hartman.  

In Pelegrini, supra, the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable AOJ decision.  Because VCAA notice in this case was completed prior to the initial AOJ adjudication denying the claim, the timing of the notice does comply with the express requirements of the law as found by the Court in Pelegrini.  

The VCAA requires that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds the VCAA notice requirements have been met in this case.

Duty to assist

With regard to the duty to assist, the claim's file contains the Veteran's service treatment records (STRs), VA and private examination and treatment records, and the statements of the Veteran in support of his claim.  The Board has carefully reviewed the statements and concludes that there has been no identification of further available evidence not already of record for which VA has a duty to obtain.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

The Board notes that the Veteran has identified treatment with Dr. M.K.; however, no such records are associated with the claims file.  The record reflects that the RO sent requests to Dr. M.K. in May 2005, August 2006, and November 2006, but did not receive a response from the doctor.  Also in November 2006, the RO advised the Veteran that it had not received a response from Dr. M.K. and that it was the Veteran's responsibility to obtain the missing records.  The Board finds that the RO satisfied its duty to assist the Veteran by attempting to obtain his private medical records. See 38 C.F.R. § 3.159 (2010).

A VA examination/opinion with respect to the issue on appeal was obtained in October 2010.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination/opinion obtained in this case is adequate, as the opinion is predicated on a complete review of the claims file, a physical examination of the Veteran, and an interview with the Veteran regarding his symptoms and medical history.  Rationale was provided for the opinion proffered.  

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  


Legal criteria

Service connection in general

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R.
§ 3.303(d).    

"Generally, to prove service connection, a claimant must submit (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury."  Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the determinative issue involves a medical diagnosis, competent medical evidence is required.  This burden typically cannot be met by lay testimony because lay persons are not competent to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

In Robinson v. Shinseki, 312 Fed. Appx. 336 (2009), the Court held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Court set forth a two-step analysis to evaluate the competency of lay evidence.  First, Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record-including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury -to determine whether to grant service connection.  The Board observes that this Federal Circuit decision is nonprecedential.  However, see Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) [a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains"].  The Board believes that if Bethea applies to the utility of Court decisions, it surely applies to the utility of a decision of a superior tribunal, the Federal Circuit.  557 F.3d 1355 (Fed. Cir. 2009).  

Secondary service connection

Disability which is proximately due to, or aggravated by, a service-connected disease or injury shall be service connected. 38 C.F.R. § 3.310(a).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Presumptive Basis

The Veteran contends that he is entitled to service connection for erectile dysfunction as secondary to his service-connected diabetes mellitus and/or peripheral neuropathy.  In his notice of disagreement, the Veteran also claims that his erectile dysfunction developed due to exposure to herbicide agents (i.e., Agent Orange) during his service in the Republic of Vietnam.

In order to establish presumptive service connection for a disease associated with exposure to certain herbicide agents, the Veteran must show (1) that he served in the Republic of Vietnam during the period beginning January 9, 1962, and ending on May 7, 1975; (2) that he currently suffers from a disease associated with exposure to certain herbicide agents enumerated under § 3.309(e); and (3) that the current disease process manifested to a degree of 10 percent or more within the specified time period prescribed in § 3.307(a)(6)(ii). 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2010).

The Veteran's service records show that he has the requisite type of service in the Republic of Vietnam as defined by 38 C.F.R. § 3.307(a)(6)(iii), and, therefore, he is presumed to have been exposed to an herbicide agent, Agent Orange, during service in the absence of affirmative evidence to the contrary.  VA examination reports in May 2007 and October 2010 reflect that the Veteran has erectile dysfunction. Nevertheless, the Veteran is not entitled to presumptive service connection based on herbicide exposure because his currently diagnosed erectile dysfunction is not a disease enumerated under 38 C.F.R. § 3.309(e). 

Although the Veteran is not entitled to presumptive service connection under 38 C.F.R. § 3.307(a)(6), he is not precluded from an evaluation as to whether he is otherwise entitled to service connection on a direct or secondary basis under 38 C.F.R. § 3.303. Combee v. Brown, 34 F.3d 1039, 1042-1043 (Fed. Cir. 1994).

Secondary Basis

The Board will next discuss whether the Veteran is entitled to service connection on a secondary basis.  

The first element of a claim for service connection on a secondary basis is evidence of a current disability.  As noted above, VA examination reports in May 2007 and October 2010 reflect that the Veteran has erectile dysfunction.  Therefore, the Board finds that the first element has been met. 

The second element is that the current disability was either caused or aggravated by a service-connected disability.  The Veteran is service-connected for diabetes mellitus, effective from March 2004 and for peripheral neuropathy, effective from March 2005.

Between the time the Veteran filed his claim and this appeal, the provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006.  The amendment sets a standard by which a claim based on aggravation of a non- service-connected disability by a service-connected one is judged.  The comments to the regulation made clear that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non- service-connected disability before an award of service connection based on aggravation may be made.  Given what appear to be substantive changes, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which is the version that favors the claimant.  

A VA medical record dated in September 2005, reflects the opinion of an endocrinologist that the Veteran "is morbidly obese.  He has hypogonadism secondary to the obesity.  If he develops erectile dysfunction, it is as likely as not that it is secondary to hypogonadism."

A May 2007 VA examination report reflects the opinion of the examiner that the Veteran's erectile dysfunction was not "at all related to his diabetes."  The examiner based his opinion on the "short duration of [the Veteran's] disease, how well controlled it is, and the length of time the patient states that he has had difficulty with erections." 

An October 2010 VA examination report reflects the opinion of the examiner as follows:

It is less likely than not that the veteran's erectile dysfunction is related to his active military service.  However, the veteran did have an examination done May 2007 and an opinion was given that the examiner did not believe that the patient's erectile dysfunction is at all related to his diabetes, considering the short duration of the disease.  However, since that examination the veteran has been a diabetic since 2000, 2001.  It is at least as likely as not that the veteran's erectile dysfunction has been aggravated by the diabetes.  It affects large and small vasculature as well as small and large nerve roots.  

In this case, there is a competent and probative medical opinion of record that both attributes and does not attribute aggravation of the Veteran's erectile dysfunction to his service-connected diabetes.  Thus, the Board concludes that the evidence is at the very least in relative equipoise as to whether the Veteran's current erectile dysfunction is aggravated by his service-connected diabetes mellitus.  When the totality of the evidence supports the Veteran's claims or is in relative equipoise, the Veteran prevails on his claim.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, having resolved reasonable doubt in favor of the Veteran, the Board concludes service connection on the basis of aggravation is warranted.

Direct Incurrence Basis

The Board finds that the Veteran is not entitled to service connection for his erectile dysfunction on a direct basis.  The evidence of record is against a finding that his current erectile dysfunction is related to active military service or that his erectile dysfunction manifested to a compensable degree within one year of discharge.  The earliest clinical evidence of record that the Veteran had erectile dysfunction is from May 2007.  A September 2005 VA medical record indicates that the Veteran did not yet have erectile dysfunction.  In addition, there is no credible competent evidence of continuity of symptomatology since service.  The Veteran is competent to state that he has had erectile problems, however, his statements reflect that he did not have erectile dysfunction until he became a diabetic.  (See August 2007 statement.)  The records reflect that the Veteran was diagnosed with diabetes in approximately 2000 or 2001, three decades after separation from service.  

Conclusion 

In sum, the Board finds that the Veteran's erectile dysfunction was not incurred in active service.  The Board also finds that it was not caused by a service-connected disability.  The Board does, however, find that the Veteran's erectile dysfunction was aggravated by his diabetes mellitus.  


ORDER

Entitlement to service connection for erectile dysfunction is granted.



____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


